DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, 12-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US-PAT-NO: 9,811,352 B1) hereinafter Sharifi, in further view of Jiang et al. (US-PGPUB-NO: 2012/0210266 A1) hereinafter Jiang.

As per claim 1, Sharifi teaches a method performing, by one or more processors of a mobile device: storing a layer hierarchy and a plurality of image layers associated with an application (“The entities detected in the screen capture images may be stored, for example in screen capture index 118, where the detected entity is a key value.,” see Sharifi [column 7, lines 51-53], where the screen capture images is interpreted as the plurality of images and the screen capture index is interpreted as the hierarchy), the layer hierarchy specifying a configuration of the plurality of image layers for the application (“The screen capture index 118 may be an inverted index that stores key values and lists of images (e.g., images stored in screen capture events 113), that include the key values. The key values may be text, entities, logos, locations, etc. discovered during recognition by the content engine 120,” see Sharifi [column 12, lines 11-15], wherein the key values specify the configuration of said images); determining whether a first timestamp associated with the layer hierarchy is later than a second timestamp associated with an existing snapshot of the application (“determining a set of stored user input actions that occur prior to the timestamp corresponding to the first image and after a timestamp corresponding to a reference image,” see Sharifi [column 2, lines 17-19] where the reference image is interpreted as the existing snapshot and the stored input actions which are indexed has a first timestamp that is after (i.e. later) the reference image); responsive to determining that the first timestamp associated with the layer hierarchy is later than the second timestamp associated with the existing snapshot, generating a new snapshot using the layer hierarchy and the plurality of image layers (“the reference image representing another previously captured screen of the mobile device, and providing a user interface element configured to, when selected, initiate a replaying of the set of user input actions on the mobile device, starting from a state corresponding to the reference image.,” see Sharifi [column 2, lines 20-25], where the replaying is interpreted as the new snapshot which comprises the user input actions which corresponds to a plurality of captured user inputs (i.e., screen captures)).
Sharifi does not teach receiving a request to create a snapshot for the application, the snapshot to be displayed in a preview mode and displaying the new snapshot on the mobile device in the preview mode. However, Jiang teaches receiving a request to create a snapshot for the application, the snapshot to be displayed in a preview mode (“When invoked, the task switcher (e.g., along with the operating system 106) captures the last state of a task before the user leaves the task, e.g., by adding that task's data to the backstack 108,” see Jiang paragraph [0024]) and displaying the new snapshot on the mobile device in the preview mode (“The task switcher 102 displays each of the captured task states in some suitable way as a view 112, such as ordered from left to right as generally represented in FIG. 2, e.g., with the left task being the oldest task and the right task being the newest one,” see Jiang paragraph [0025]).
Sharifi and Jiang are analogous arts because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Sharifi’s teaching of automating user input using onscreen content based on screen captures and timestamps with Jiang’s teaching of task switching technology which to incorporate a task switcher in order to enable a user to navigate among presented task representations to arbitrarily select any one, with the selected task resumed upon selection.

As per claim 2, Sharifi modified with Jiang teaches further comprising: responsive to determining that the first timestamp associated with the layer hierarchy is not later than the second timestamp associated with the existing snapshot, rendering the existing snapshot for display (“In some implementations, the system may use screen capture images captured just prior to the current screen capture image to provide context to identify the key content in the current screen capture image,” see Sharifi [column 34, lines 29-33], where the screen capture images (i.e., having a first timestamp) are captured prior to the current screen capture image (i.e., the existing snapshot) meaning the screen capture images are not later but before (i.e., prior) to the current screen capture (i.e., existing snapshot)).

As per claim 3, Sharifi modified with Jiang teaches wherein the plurality of image layers, the layer hierarchy, and the first timestamp associated with the layer hierarchy are stored in a local data storage of the mobile device, and wherein the local data storage is persistent such that the plurality of image layers, the layer hierarchy, and the first timestamp continue to be accessible after the application is exited (“The screen capture application 301 may provide the captured screen images and metadata to the recognition engine 221, which may be on the mobile device 170 or a server, such as server 110. The metadata may include the timestamp, the mobile device type, a mobile device identifier, the mobile application running when the screen was captured, e.g., the application that generated the screen, etc,” see Sharifi [column 13, lines 61-67], wherein the captured images and metadata is still available since the metadata has information about the application that was running when the screen was captured).
As per claim 5, Sharifi modified with Jiang teaches wherein the first timestamp associated with the layer hierarchy includes a time at which the layer hierarchy was generated (“The screen capture application 301 may provide the captured screen images and metadata to the recognition engine 221, which may be on the mobile device 170 or a server, such as server 110. The metadata may include the timestamp, the mobile device type, a mobile device identifier, the mobile application running when the screen was captured, e.g., the application that generated the screen, etc,” see Sharifi [column 13, lines 61-67]).

As per claim 6, Sharifi modified with Jiang teaches wherein a plurality of snapshots are displayed when the mobile device is in the preview mode (“The task switcher 102 displays each of the captured task states in some suitable way as a view 112, such as ordered from left to right as generally represented in FIG. 2,” see Jiang paragraph [0025]), wherein the plurality of snapshots correspond to a plurality of applications that are designated to be part of the preview mode (“In one view, only one task is shown at a time, as represented by the dashed "view" box 212, and users can pan horizontally (as represented by the arrows) to find a previous or later task via an interaction/selection mechanism 114 (FIG. 1), with selection able to be made on the currently shown task,” see Jiang paragraph [0025]), and wherein the plurality of applications is less than a total number of applications installed on the mobile device (“When a session is resumed from the task switcher, it is moved from its current position to the rightmost position, as the most recent session. A short press on back navigates within the current session. The behavior of the backstack does not change. The start screen does not show in the task switcher, and the only way to get to Start is via the Start hardware button in one implementation,” see Jiang paragraph [0030], wherein the task switcher only shows most recent application sessions as opposed to all the applications within the mobile phone via the Start Menu).

As per claim 7, Sharifi modified with Jiang teaches wherein the preview mode is displayed in an application dock on the mobile device (“In this implementation, the screen captures are ordered from left to right, with the most recent being in the most right. The UI pans horizontally,” see Jiang paragraph [0028] wherein the task switcher UI is interpreted as an application dock).

As per claims 8-10 and 12-14, these are the mobile device claims to method claims 1-3 and 5-7, respectively. Therefore they are rejected for the same reasons as above.

As per claims 15-17, 19 and 20, these are the computer-readable medium claims to method claims 1-3, 5 and 6, respectively. Therefore they are rejected for the same reasons as above.
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (US-PAT-NO: 9,811,352 B1) and Jiang (US-PGPUB-NO: 2012/0210266 A1), in further view of Sun et al. (US-PGPUB-NO: 2017/0287182 A1) hereinafter Sun.

As per claim 4, Sharifi modified with Jiang does not teach wherein the request is received subsequently to the application being exited. However, Sun teaches wherein the request is received subsequently to the application being exited (“At operation 803, a screen of the application is captured. For example, a snapshot or screen capture may be performed on the screen currently displayed when the request to close the application is received,” see Sun paragraph [0098]).
Sharifi, Jiang and Sun are analogous arts because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Sharifi’s teaching of automating user input using onscreen content based on screen captures and timestamps and Jiang’s teaching of task switching technology which with Sun’s teaching of generating stereo image associated with an application using a portable device to incorporate capturing a screenshot of an application after the application is closed to capture the most up to date status of said application.

As per claim 11, this is the mobile device claim to method claim 4. Therefore it is rejected for the same reasons as above.

As per claim 18, this is the computer-readable medium claim to method claim 4. Therefore it is rejected for the same reasons as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
 Moore et al. (US-PGPUB-NO: 2014/0013271 A1) teaches an activity screen or multitasking screen for a mobile device which includes tiles each corresponding to different multitasking application on the mobile device.
 Barrus et al. (US-PGPUB-NO: 2017/0285894 A1) teaches exposing tabs in system task switchers to switch between different applications executed in a multi-application computing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193